UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 23, 2014 BERRY PLASTICS GROUP, INC. (Exact name of registrant as specified in charter) Delaware 1-35672 20-5234618 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices / Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.03Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. On January 23, 2014 the Board of Directors of Berry Plastics Group, Inc. (the “Company”) amended Section 3.3 of the Company’s bylaws by deleting the requirement for an annual meeting of the Board of Directors on the same date as the annual meeting of stockholders.This amendment provides for increased flexibility regarding the timing of meetings of the Board of Directors. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit NumberDescription Amended and Restated Bylawsof the Company, as amended January 23, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BERRY PLASTICS GROUP, INC. (Registrant) Dated: January 29, 2014 By: /s/Jason K. Greene Jason K. Greene Executive Vice President and GeneralCounsel
